                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


CURWOOD LEWIS PRICE,

               Plaintiff,                                    Case No. 19-12923

vs.                                                          HON. MARK A. GOLDSMITH

DEPOSITORY TRUST & CLEARING
COMPANY, et al.,

            Defendants.
__________________________________/

                                     ORDER OF DISMISSAL

       Plaintiff Curwood Lewis Price, proceeding pro se, filed the present action before this

Court on October 7, 2019. On October 16, 2019, this Court entered a show cause order directing

Price, within fourteen days, to file an amended complaint curing jurisdictional defects in the

pleadings (Dkt. 7). The show cause order provided that “[f]ailure to comply with this order will

result in dismissal of the complaint for lack of subject matter jurisdiction pursuant to Federal

Rule of Civil Procedure 12(h)(3).”

       On October 25, 2019, Price filed an amended complaint (Dkt. 9) and a response to the

Court’s show cause order (Dkt. 8). In his response, Price stated that he conducted a thorough

search given his limited resources but was unable to determine Defendants’ principal places of

business, the states of their incorporation, or, if applicable, the citizenships of their members or

partners. The amended complaint restates the same jurisdictional allegations that this Court

determined were insufficient in the original complaint.         In his complaint, Price seeks a

declaratory judgment under 28 U.S.C. § 2201 that certain property allegedly “taken” by

Defendants belongs to Price. Because the statute does not independently confer subject matter
jurisdiction on this Court, Moher v. United States, 875 F. Supp. 2d 739, 769 (W.D. Mich. 2012),

diversity jurisdiction the only basis for subject matter jurisdiction. Although a pro se litigant’s

complaint is entitled to liberal construction, a court may not re-write a deficient complaint or

otherwise act as counsel for the plaintiff. See Kampii v. Ghee, 208 F.3d 213, 213 (6th Cir.

2000). Accordingly, for the reasons set forth in the show cause order, this Court is unable to

conclude that it has subject matter jurisdiction over the case under 28 U.S.C. §§ 1331 or 1332

and, therefore, dismisses the action without prejudice pursuant to Fed. R. Civ. P. 12(h)(3).


       SO ORDERED.

Dated: November 5, 2019                              s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and
any unrepresented parties via the Court's ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on November 5, 2019.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                 2
